[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a childless marriage of just over eight years duration. The parties disagree as to the financial orders that should prevail in the dissolution of their marriage.
The defendant's claim is that, during the time the parties lived together in a house owned by the plaintiff husband's father, her earnings were utilized to maintain and improve the property. When the property was sold, she received nothing. The defendant also claims all of her savings went into the household. There are allegations of physical abuse. CT Page 3034
Neither party seeks alimony and there is no dispute over the payment of bills.
The court has considered 46b-81 and 82 in reaching the conclusion as to alimony.
The court finds the jurisdictional requirements have been met and that the marriage has broken down irretrievably. The marriage is dissolved and the defendant may resume her maiden name of Silva.
The parties will each be responsible for the liabilities shown on their respective financial affidavits and will hold each other harmless thereon.
The defendant is awarded alimony in the amount of $7200, payable at the rate of $60 per week until the total of $7200 is paid in full.
Each party shall be responsible for his or her own counsel fees.
ANTHONY V. DeMAYO, JUDGE.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 3039